DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive. 

Amended subject matter: new grounds rejection under 35 USC § 112(a) lack of written description
Claim 1 lacks written disclosure for “ a conductive planar substrate configured as a printed circuit board, wherein the printed circuit board is configured to provide an electric field”. Paragraph [0169] teaches the MS programmable element can be produced using printed circuit board techniques” not that the conductive substrate can be a printed circuit board techniques configured to provide an electric field.  Paragraph [0169] also teaches the MS programmable elements can be present as electrodes on a highly miniaturized integrated circuit.  There is no suggestion that the printed circuit board is a conductive substrate configured to provide an electric field.  Figure 40, paragraphs [0174] and [0246], which the applicant relies on for support also do not disclose the printed circuit board (PCB) as a conductive substrate configured to provide an electric field.
	Claim 1 lacks written disclosure for “wherein the at least one programmable ring electrode is electrically decoupled from the printed circuit board through an insulating material on the surface of the printed circuit board between the at least one programmable ring electrode and the printed circuit board to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the printed circuit board”.  Specifically, the remarks rely on paragraph [0174] for teaching this limitation. Paragraph [0174] teaches an insulating layer 402 acts to prevent any current from passing between the substrate 401 and the MS programmable element 403 to permit independent voltages to be provided to the substrate 401 and the substrate 401. In this recitation there is no suggestion of the substrate being an integrated circuit.  With regards to the substrate being an integrated circuit, paragraph [0174] teaches “the insulating layer may be present as a layer on a printed circuit board.  Suitable electrical couplings can be present to electrically couple the MS programmable element to other interconnects present on the printed circuit board so a signal, e.g., a voltage, provided to the MS programmable element can be controlled by a processor present on the printed circuit board”.  That is, paragraph [0174] teaches the opposite to the claimed “at least one programmable ring electrode is electrically decoupled from the printed circuit board.”  Specifically, paragraph [0174] teaches the PCB is electrically coupled to the MS programmable element so a voltage may be provided to the programmable element via an interconnect.  Additionally, the voltage is applied via interconnects of the PCB from a processor.  Therefore, there is no disclosure in paragraph [0174] that a voltage is provided to the at least one programmable ring electrode independent of any voltage provided to the printed circuit board as claimed because the printed circuit board is not provided with a voltage.  Instead a processor on the PCB provides a voltage to the programmable electrode via interconnects.  There is no disclosure of the printed circuit board being provided with a voltage as claimed.
	Lastly the remarks rely for support in paragraph [0246].  However, paragraph [0246] teaches a PCB laminate with ring electrodes on one or more surfaces of the laminate.  This does not suggest 1) the PCB is conductive and generates an electric field by itself, 2) that the programmable ring electrode is decoupled from the PCB (paragraph [0246] has no mention of insulating materials and paragraph [0174] teaches the PCB is electrically coupled to the MS programmable element via interconnects) or 3) a voltage is applied to the printed circuit board, the voltage is instead provided to the interconnects of the circuit board to be applied to each MS programmable element.
	Therefore, claim 1 fails to meet the written description requirement.  

Rejections under 35 USC§ 102 (a)(1): Ramsey 
	By amendment, Ramsey has been overcome and the rejection is withdrawn.
	
	Mackie et al.
	By amendment, Mackie has been overcome and the rejection is withdrawn.
	

Rather
	By amendment, Rather has been overcome and the rejection is withdrawn.

Li
	By amendment, Li has been overcome and the rejection is withdrawn.	

Kirchner 
	By amendment, Kirchner has been overcome and the rejection is withdrawn.

Flory
The remarks take the position that Flory fails to disclose the amended subject matter, this has been found unpersuasive.  The amended subject matter is addressed in detail herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 16, 20, 207 and 210-211 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written disclosure for “ a conductive planar substrate configured as a printed circuit board, wherein the printed circuit board is configured to provide an electric field”. Paragraph [0169] teaches the MS programmable element can be produced using printed circuit board techniques” not that the conductive substrate can be produced using printed circuit board techniques.  Paragraph [0169] also teaches the MS programmable elements can be present as electrodes on a highly miniaturized integrated circuit”.  There is no suggestion that the printed circuit board is a conductive substrate configured to provide an electric field.  Figure 40, paragraphs [0174] and [0246] also do not disclose the printed circuit board (PCB) as a conductive substrate configured to provide an electric field.  It is clear from the specification that the printed circuit board provides the electrical coupling to the programmable elements via a processor ([0174])
	Claim 1 lacks written disclosure for “wherein the at least one programmable ring electrode is electrically decoupled from the printed circuit board through an insulating material on the surface of the printed circuit board between the at least one programmable ring electrode and the printed circuit board to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the printed circuit board”.  Specifically, paragraph [0174] teaches an insulating layer 402 acts to prevent any current from passing between the substrate 401 and the MS programmable element 403 to permit independent voltages to be provided to the substrate 401 and the substrate 401. In this recitation there is no suggestion of the substrate being an integrated circuit.  With regards to the substrate being an integrated circuit, paragraph [0174] teaches “the insulating layer may be present as a layer on a printed circuit board.  Suitable electrical couplings can be present to electrically couple the MS programmable element to other interconnects present on the printed circuit board so a signal, e.g., a voltage, provided to the MS programmable element can be controlled by a processor present on the printed circuit board”.  That is paragraph [0174] teaches the opposite to the claimed “at least one programmable ring electrode is electrically decoupled from the printed circuit board.”  Instead paragraph [0174] teaches the PCB is electrically coupled to the MS programmable element so a voltage may be provided to the programmable element via an interconnect.  Additionally, the voltage is applied via interconnects of the PCB from a processor.  Therefore, there is no disclosure in paragraph [0174] that a voltage is provided to the at least one programmable ring electrode independent of any voltage provided to the printed circuit board as claimed because the printed circuit board is not provided with a voltage.  Instead a processor on the PCB provides a voltage to the programmable electrode via interconnects.  There is no disclosure of the printed circuit board being provided with a voltage as claimed.
	Lastly, paragraph [0246] teaches a PCB laminate with ring electrodes on one or more surfaces of the laminate.  This does not suggest 1) the PCB is conductive and generates an electric field by itself, 2) that the programmable ring electrode is decoupled from the PCB (paragraph [0246] has no mention of insulating materials and paragraph [0174] teaches the PCB is electrically coupled to the MS programmable element via interconnects) or 3) a voltage is applied to the printed circuit board, the voltage is instead provided to the interconnects of the circuit board to be applied to each MS programmable element from a processor.
	Therefore, claim 1 fails to meet the written description requirement.  
Claim 16 requires similar subject matter as applied to an additional electrode and lacks written description for the same reasons above.
Claims 5, 16, 20, 207 and 210-211 fail to meet the written description requirement by virtue of their respective dependencies on rejected claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 16, 20, 207 and 210-211 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “at least one programmable ring electrode on a surface of the printed circuit board, wherein the at least one programmable ring electrode is electrically decoupled from the printed circuit board through an insulating material on the surface of the printed circuit board between the at least one programmable ring electrode and the printed circuit board”.  Specifically, if the ring electrode is on a surface of the printed circuit board, there cannot be an insulated material between the ring electrode and the printed circuit board.  If there was an insulating material between the ring and printed circuit board, the ring electrode would no longer be on a surface of the printed circuit board.  It appears claim 1 is combining the embodiments of figure 4a and 40.  In figure 4A 403 is separated from 401 by an insulating layer 402.  Conversely figure 40 has the programmable electrodes printed directly on the surface of the PCB laminate.
Claim 16 requires similar subject matter as applied to an additional electrode and is vague and indefinite for the same reasons above.
All dependent claims are vague and indefinite by virtue of their dependencies on claim 1.
Claim 210 is vague and indefinite for requiring “wherein the at least one programmable ring electrode is an etched electrode on the surface of the printed circuit board”.  Specifically, claim 1 requires “wherein the at least one programmable ring electrode is electrically decoupled from the printed circuit board through an insulating material on the surface of the printed circuit board”.  Since the programmable ring electrode is decoupled from the PCB through an insulating material on the surface of the PCB, the insulator is between the PCB and the programmable ring electrode.  Therefore, it would not be possible for the insulator to be etched onto the surface of the PCB because there is an insulator therebetween.
Claim 211 is vague and indefinite by virtue of its dependency on claim 210.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5, 210 and 211 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner (US pgPub 2016/0365230)
	Regarding claim 1, Steiner teaches a mass spectrometer component (fig. 5b) comprising: a conductive planar substrate configured as a printed circuit board ([0061] multi-layered PCB where middle layers electrically couple to each element 560 and 565), wherein the printed circuit board is configured to provide an electric field (to element 560); and at least one programmable ring electrode (560, wherein microprocessor independently controls potentials on each lens see paragraph [0069], where lens 925 is equivalent to 560 in figure 5b, see fig. 10) on a surface of the printed circuit board ([0061], for middle layers of the PCB to couple to each element 560/565, 560/565 must be on the surface of the PCB), wherein the at least one programmable ring electrode is electrically decoupled from the printed circuit board through an insulating material on the surface of the printed circuit board (since middle layers are conductive ([0061]) to couple 560/565, outer layers must be insulative such that element 560 may be a centrally located conductor. (i.e. if outer layers were conductive, element 560 would no longer be a centrally located conductor).  Moreover, if outer layers of PCB were conductive any of the layers would couple 565 to 560, however only the middle layers are described as coupling, suggesting outer layers are insulative.  Outer layers therefore decouple 560) between the at least one programmable ring electrode (560) and the printed circuit board ([0061] multilayer PCB) to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the printed circuit board (voltage applied to 560 via middle layers and 565 is independent any voltage applied to the circuit board (i.e. it is the only voltage applied thus independently applied)), wherein the printed circuit board comprises an orifice (570) and the at least one programmable ring electrode is positioned around the orifice (as seen in figure 5b) on the surface of the printed circuit board (fig. 5b and [0061]) to provide an independent electric field to guide incoming ions toward the orifice of the printed circuit board ([0061]).
	Regarding claim 5, Steiner teaches wherein the printed circuit board of the mass spectrometer component is configured as a printed circuit board laminate ([0061], multi-layered, thus laminate)
	Regarding claim 210, Steiner teaches wherein the at least one programmable ring electrode is an etched electrode on the surface of the printed circuit board (560 is on the surface of the multilayered printed circuit board.  The etching limitation is a product by process limitation.  MPEP 2113.  Since an electrode is on the PCB, the product does not depend on its method of production).
	Regarding claim 211, Steiner teaches wherein the printed circuit board is a printed circuit board laminate ([0061],  multi-layered PCB is a laminate) and wherein the at least one programmable ring electrode is configured to provide a surface potential to focus and guide the incoming ions towards the orifice of the printed circuit board ([0061] teaches PCB and central conductive element 560 and fig. 10 shows assembled exit comprising similar lenses as shown in figure 5b.  Paragraph [0067] teaches the lenses decelerate the ions received from the collision region such that the ions can be focused into a more defined beam).

Claims 1, 16, 20 and 207 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Flory et al. (US pgPub 2011/0180702).
Regarding claim 1, Flory et al. teach a mass spectrometer component  (figs. 2A, 2B, 3a, 3b and 15F) comprising a conductive planar substrate (fig. 2b, 240, while insulative made conductive by electrodes 243 and 244) configured as a printed circuit board ([0146] teaches in figure 15F substrate can be composed of an insulating material such as described with reference to figs 15a/15b.  paragraph [0136] teaches 15a/15b use a printed circuit material, thus a PCB), wherein the printed circuit board is configured to provide an electric field (via attachment of electrodes 243 and 244, the conductive substrate forms an electric field, when the power supply 260 applies a voltage to the electrodes, [0060] and [0143]) and at least one programmable ring electrode (annular electrodes are adjusted by an algorithm see [0192] or voltage pattern applied to electrode structures is determined by algorithm, thus programmable electrodes) on a surface of the printed circuit board (fig. 15F, 243, 244 applied to 240 via insulator 263, 264. 240 may be a PCB as discussed above), wherein the at least one programmable ring electrode is electrically decoupled from the printed circuit board through an insulating material on the surface of the printed circuit board between the at least one programmable ring electrode and the printed circuit board (fig. 15F, [0143], [0146] and [0136]) to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the printed circuit board (PCB 240 is insulated from electrodes 243/244 thus voltage applied by 260 is independent of any voltage any voltage provided through PCB 240), wherein the printed circuit board comprises an orifice ([0069]1 and figure 3B, conduit through 210 or 220 is the claimed orifice) and the at least one programmable ring electrode is positioned around the orifice on the surface of the printed circuit board (conduit axially through either 210 or 220 in figure 3B to ion injector 310 would be within the annular rings 242, 244) to provide an independent electric field (via power supply 260, [0061]-[0062], note electrical connections 230/232 connect 244 to a dc voltage different from 242 and 243 is connected to a negative DC voltage and 245 is connected to a positive DC voltage) to guide incoming ions toward the orifice of  the printed circuit board (ion path seen in figures 3a and 3B showing ions travelling towards and away from 310, thus incoming ions are guided towards the orifice (conduit axially from the ion injector through electrode structure 210/220)  of the conductive planar substrate (there is no requirement that the ions exit through the orifice)).
Regarding claim 16, Flory et al. teach an additional programmable ring electrode (242 is the center ring, any of additional rings 243-245, programmable as discussed above) on the surface of the printed circuit board (240, as seen in figure 2B constructed with conductive substrate in figure 15F) and electrically decoupled from the printed circuit board through the insulating material on the surface of the printed circuit board (as discussed in figure 15F and [0143]), wherein the at least one programmable ring electrode and the additional programmable ring electrode are independently controllable (via algorithm and power supply see citations above in claim 1) and wherein the additional programmable ring electrode has a larger diameter than a diameter of the at least one programmable ring electrode and surrounds the at least one programmable ring electrode (fig. 2A, 243 is inside rings 244 and 245).
Regarding claim 20, Flory et al. teach wherein the printed circuit board of the mass spectrometer component is configured as a conductive lens (planar substrate 240 when assembled with annular electrodes is configured as a lens to guide as seen in figures 3a/3b).
Regarding claim 207, Flory et al. teach wherein a voltage provided to the at least one programmable ring electrode is greater than a voltage provided to the additional programmable ring electrode ([0057] and figures 1a and 2a, interpreting 243/r2 as the “at least one programmable electrode” and 244/R3 as the additional electrode, the 243 has a greater voltage than 244 as illustrated at r2 and r3 of figure 1a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeCastro (US pgPub 2020/0066476)2 in view of Flory .
Regarding claim 1, DeCastro et al. teach a mass spectrometer component  (figs. 1, 130) comprising a conductive planar substrate ([0020] conductive by electrodes) configured as a printed circuit board ([0020]) configured to provide an electric field (via electrodes 130) and at least one programmable ring electrode (132, [0044]) on a surface of the PCB (as seen in figure 3), wherein the PCB comprises an orifice (328 in figure 3) and the at least one programmable ring electrode is positioned around the orifice on the surface of the planar substrate (332 on surface around the orifice 328 of 336) to provide an independent electric field (0044) to guide incoming ions toward the orifice of  the conductive planar substrate ([0043]-[0044]).
DeCastro teaches the substrate is non-conductive, thus fails to disclose wherein the at least one programmable ring electrode is electrically decoupled from the PCB through an insulating material on the surface of the conductive planar substrate between the at least one programmable ring electrode and the PCB to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the PCB (conductive substrate 240 is insulated from electrodes 243/244 thus voltage applied by 260 is independent of any voltage provided to conductive planar substrate).
However, Flory teaches wherein the at least one programmable ring electrode is electrically decoupled from the PCB substrate through an insulating material on the surface of the PCB between the at least one programmable ring electrode and the PCB (fig. 15F, [0143], see discussion above with respect to alternative 15F with an insulative PCB material as 240) to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the PCB (conductive substrate 240 is insulated from electrodes 243/244 thus voltage applied by 260 is independent of any voltage provided to conductive planar substrate).
Flory modifies DeCastro by suggesting an insulative material between the PCB material and the electrodes
Since both inventions are directed towards applying concentric electrode strips to a substrate, it would have been obvious to one of ordinary skill in the art to add an insulative material between the PCB and the electrodes because the substitution of one known method for another would lead to predictable results.  That is, Flory like DeCastro teaches forming electrodes on a PCB (figs 15a-15b of Flory).  Flory also teaches applying an insulative material between a substrate and the electrodes (fig. 15F).  Therefore, substation of one electrode insulative arrangement for another would lead to the predictable results of independently controlled electrodes.
Regarding claim 16, De Castro in view of Flory et al. teach an additional programmable ring electrode (concentric rings in figure 3 of De Castro) on the surface of the printed circuit board  (as seen in figure 3 of De Castro, modified to be conductive as discussed above in claim 1) and electrically decoupled from the printed circuit board  through the insulating material on the surface of the conductive substrate (as discussed in figure 15F and [0143] of Flory, same modification as above in claim 1), wherein the at least one programmable ring electrode and the additional programmable ring electrode are independently controllable ([0044] of De Castro) and wherein the additional programmable ring electrode has a larger diameter than a diameter of the at least one programmable ring electrode and surrounds the at least one programmable ring electrode (as seen in figure 3 of DeCastro).

Claims 1, 5, 16, 20 and 210-211 are rejected under 35 U.S.C. 103 as being unpatentable over DeCastro (US pgPub 2020/0066476) (second interpretation) in view of Grinfeld et al. (US pgPub 2015/0228467) or claim 1 is alternatively rejected under 35 USC 103 as being unpatentable over DeCastro in view of Wollnik (US pgPub 2009/0206250) 
Regarding claim 1, DeCastro teaches a mass spectrometer component (fig. 1, 130) comprising: a conductive planar substrate configured as a printed circuit board ([0055], figure 3 conductive by annular electrodes 332), wherein the printed circuit board is configured to provide an electric field (inherent to electrodes 332); and at least one programmable ring electrode on a surface of the printed circuit board (132, [0044]), wherein the at least one programmable ring electrode is electrically decoupled from the printed circuit board (via PCB) to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the printed circuit board ([0044]), wherein the printed circuit board comprises an orifice (328 in figure 3) and the at least one programmable ring electrode is positioned around the orifice on the surface of the printed circuit to provide an independent electric field to guide incoming ions toward the orifice of the printed circuit board ([0043]-[0044]).
DeCastro fails to disclose an insulating layer between the PCB and the programmable rings.
However, Grinfeld et al. teaches a spacer 8 made of PCB material ([0040]) between electrodes RF 6 and the PCB 2/4.
Grinfeld modifies DeCastro by suggesting an insulating spacer between the electrodes and the PCB.
Since both inventions are directed towards deposition of electrodes on PCB, it would have been obvious to one of ordinary skill in the art to incorporate the spacer of Grinfeld between the electrodes and PCB of De Castro because the spacer allows the RF electrodes to overhang the exposed PCB surface preventing ions from having a line of sight to the exposed PCB minimizing the charging up of the exposed portions of the PCB, and thus maintaining the insulative qualities of the PCB ([0045]-[0046]).
Alternatively, Wollnik teaches insulating the wires providing potentials to the different electrode strips via a multilayered printed circuit board technique ([0114]).
Wollnik modifies De Castro by suggesting a method of insulating the wires that supply the electrodes through the PCB (i.e. providing an insulating layer between electrodes and multi-layer PCB (see paragraph [0114] and figure 15).
Since both inventions are directed towards electrodes deposited on a PCB, it would have been obvious to one of ordinary skill in the art to insulate the supply wires through the PCB because it would allow all the different potentials to be applied to the different strips without interference ([0114]).
Regarding claim 5, De Castro in view of Grinfeld teach wherein the printed circuit board of the mass spectrometer component is configured as a printed circuit board laminate (as modified by Grinfeld, including the spacer result in  laminated PCB [0040] of Grinfeld)
Regarding claim 16, De Castro in view of Grinfeld et al. teach an additional programmable ring electrode (concentric rings in figure 3 of De Castro) on the surface of the printed circuit board  (as seen in figure 3 of De Castro) and electrically decoupled from the printed circuit board  through the insulating material on the surface of the printed surface board (as modified by Grinfeld above), wherein the at least one programmable ring electrode and the additional programmable ring electrode are independently controllable ([0044] of De Castro) and wherein the additional programmable ring electrode has a larger diameter than a diameter of the at least one programmable ring electrode and surrounds the at least one programmable ring electrode (as seen in figure 3 of DeCastro).
Regarding claim 20, De Castro in view of Grinfeld teach wherein the printed circuit board of the mass spectrometer component is configured as a conductive lens (via ring electrodes the PCB of De Castro is a conductive lens).
Regarding claim 210, De Castro teaches wherein the at least one programmable ring electrode is an etched electrode on the surface of the printed circuit board ([0055]).
Regarding claim 211, De Castro in view of Grinfeld teaches wherein the printed circuit board is a printed circuit board laminate (as modified by Grinfeld, including the spacer result in  laminated PCB [0040] of Grinfeld), and wherein the at least one programmable ring electrode is configured to provide a surface potential to focus and guide the incoming ions toward the orifice of the printed circuit board (fig. 2 note Fpull focusing ions to orifice and guiding ions to path 242, [0050]).


Relevant art of interest to the applicant:
Ion carpets in MS are also known to Clemmer (US pgPub 2017/0307565) and Senko (US pgPub 2014/0034828)
Anderson et al. (US pgPub 2014/0239174), Green et al. (US pgPub 2014/0124663), Drumheller (US pgPub 2014/0262971), Cornish (USPN 6,369,383), Peterson (USPN 7,155,812), Boumsellek et al. (USPN 8,173,959) teach similar subject matter to that of Atamanchuk et al. above and thus would be suitable to anticipate at least claim 1.
Kornilova et al. (US pgPub 2019/0355566) teaches a processor electrically coupled to at least one electrode, thus a programmable electrode ([0005]).  However, Kornilova et al. fails to disclose electrically decoupled from the substrate
Whitehouse (USPN 7,365,317) teaches a pulser for a TOF MS comprising a substrate 34 and electrodes 3a/3b disposed thereon.  The electrodes are computer controlled thus programmable.  Whitehouse is sufficient to anticipate at least claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ion injector 310 is part of an ion source (not shown) that additionally comprises an ionizer (not shown) located external to mass analyzer 200 and a conduit (not shown) that extends axially from the ionizer to ion injector 310 through one of electrode structures 210, 220. 
        2 Note additional references teaching ion carpets cited in relevant art section may be used instead of De Castro.